DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an inner boom set” (claim 1 line 1), “connection means” of the pulley head (see claim 3 lines 1-2), “connection means of the inner telescopic section” (claim 3 line 2), “a fastening point” (claim 4 lines 1-2), “a guide element of the inner telescopic section” (claim 5 lines 2-3), “an inner boom set” (claim 6 line 3), “the telescopic boom comprising an outer boom set having a coupling section and at least one telescopic section displaceably supported in the coupling section” (claim 6 lines 1-3, as the figures appear to show the coupling 22 and the at least one telescopic section 20 being the same part), “wherein an axis of rotation of the deflection pulley is not oriented perpendicular to or in parallel with a longitudinal axis of the outer boom set and/or to/with a longitudinal axis of the assembly arm” (claim 9, as the orientation of the deflection pulley with respect to the outer boom set and assembly arm is not shown), “a pinning connection” (claim 14 line 2), and “pinning” (claim 20 line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, this claim claims:

An assembly head for a telescopic boom that can be separated into an inner boom set and an outer boom set and that can be reversibly mounted at an inner telescopic section of the outer boom set, the assembly head comprising a pulley head having deflection pulleys and comprising a telescopic tube section that is arranged at the pulley head, that can be pushed into the inner telescopic section from its end, and that has a substantially smaller length than the inner telescopic section.

This claim is rendered indefinite for the following reasons:

First, the claim is unclear as to what structure “can be separated into an inner boom set and an outer boom set”.  Is Applicant referring to the assembly head?  Is Applicant referring to the telescopic boom?  For this office action, the telescopic boom is the structure that can be separated into an inner boom set and an outer boom set.

Second, the claim is unclear as to what structure “can be reversibly mounted at an inner telescopic section of the outer boom set”.  Is Applicant referring to the assembly head?  Is Applicant referring to the telescopic boom?  What specific structure is being required of the assembly head to make it “reversibly mounted”?  For this office action, the assembly head is the structure that can be reversibly mounted at an inner telescopic section of the outer boom set.

Third, this claim claims “an inner boom set” and claims “that can be reversibly mounted at an inner telescopic section of the outer boom set”.  Paragraph 0043 of the specification discloses the assembly head is mounted to the outer boom set, when there is no inner boom set.  Paragraph 0045 of the Specification discloses that the assembly head is removed prior to attachment of the additional telescopic sections (i.e. inner boom sets).  Thus, the inner boom set is not in use during use of the assembly head.  

The above limitations render the claim indefinite because the limitations are inconsistent with the specification, as the assembly head is not used with the inner boom set and the inner boom set is not used with the assembly head.

How can the assembly head be reversibly mounted to the outer boom set if there is an inner boom set mounted to the outer boom set?  For this office action, prior art that discloses an assembly head mounted to an inner boom set or an outer boom set will be considered as reading onto the above limitations.

Fourth, “its end” (line 5) renders the claim indefinite because the claim is not clear as to what structure “its” refers to in the claim.  For this office action, “its end” will be considered as referring to an end of the inner telescopic section. 

Regarding claim 2, the limitation of “wherein the telescopic tube section is not a telescopic section of the telescopic boom” renders the claim indefinite by defining what the claimed invention is not, as opposed to positively claiming the structure of the claimed invention.  For this office action, prior art disclosing or obvious to the telescopic tube section being separate from the telescopic boom will be considered as reading onto or obvious to the above limitation.   

Regarding claim 6, this claim claims:

A telescopic boom for a crane, that can be separated into two boom sets, the telescopic boom comprising an outer boom set having a coupling section and at least one telescopic section displaceably supported in the coupling section, an inner boom set having at least one additional telescopic section displaceably supportable in an inner telescopic section of the outer boom set, and an assembly head reversibly mountable at the inner telescopic section.

This claim is rendered indefinite for the following reasons:

First, the claim is unclear as to what structure “can be separated into two boom sets”.  Is Applicant referring to the crane?  Is Applicant referring to the telescopic boom?  For this office action, the telescopic boom is the structure that can be separated into two boom sets.

Second, this claim claims “an outer boom set having a coupling section and at least one telescopic section displaceably supported in the coupling section” (see lines 2-3).  This limitation renders the claim indefinite because the limitation is unclear as to how the outer boom set (i.e. the at least one telescopic section of the outer boom set) is displaceable with respect to itself (i.e. the coupling section, as both the coupling section and at least one telescopic section are both parts of the outer boom set).     

For this office action, prior art that discloses or is obvious to at least one part of an outer boom set that is displaceable with respect to another part of the outer boom set will be considered as anticipating or obvious to the above limitation.

Third, this claim claims “an inner boom set” (line 3) and claims “an assembly head reversibly mountable at the inner telescopic section” (line 5) of the outer boom set .  Paragraph 0043 of the specification discloses the assembly head is mounted to the outer boom set, when there is no inner boom set.  Paragraph 0045 of the Specification discloses that the assembly head is removed prior to attachment of the additional telescopic sections (i.e. inner boom sets).  Thus, the inner boom set is not in use during use of the assembly head.  

The above limitations render the claim indefinite because the limitations are inconsistent with the specification, as the assembly head is not used with the inner boom set and the inner boom set is not used with the assembly head.

How can the assembly head be reversibly mounted to the outer boom set if there is an inner boom set mounted to the outer boom set?  For this office action, prior art that discloses an assembly head mounted to an inner boom set or an outer boom set will be considered as reading onto the above limitations.

Regarding claim 13, “the assembly position” (line 3) lacks antecedent basis.
Regarding claim 16, “its collar” (line 2) renders the claim indefinite because the claim is unclear as what structure “its” refers to in the claim.  For this office action, “its collar” will be considered as referring to a collar of the inner telescopic section.
Regarding claim 17, “the assembly arm” (line 1) lacks antecedent basis.  Claim 17 appears to depend from claim 7, not claim 6, as claim 7 claims “an assembly arm”.
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willim (DE 102015001619 A1).
Regarding claim 6, Willim discloses a boom system (see figures 1-8) comprising:

A telescopic boom (10, 12, 13, 14, 15, 16 and 17, see figures 1-2) for a crane, that can be separated into two boom sets, the telescopic boom comprising an outer boom set (13-17, see figures 2-4) having a coupling section (coupling section of 17 that connects to the rest of the crane) and at least one telescopic section (13) displaceably supported in the coupling section, an inner boom set (12, see figure 2) having at least one additional telescopic section (considered telescopic section 12, see figure 2) displaceably supportable in an inner telescopic section (considered the inner telescopic section of telescopic section 13, see figure 2) of the outer boom set, and an assembly head (30, see figures 1-8, especially figure 5) reversibly mountable at the inner telescopic section (see figures 2-5).

Regarding claim 12, Willim further shows a mobile crane (see paragraph 0001 of provided machine translation) having the telescopic boom (10, 12, 13, 14, 15, 16 and 17, see figures 1-2) in accordance with claim 6 (see rejection to claim 6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Williim (DE 102015001619 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Williim (DE 102015001619 A1).
Regarding claim 1, Willim discloses a boom system (see figures 1-8) comprising:

An assembly head (30, see figures 1-8, especially figure 5) for a telescopic boom (10, 12, 13, 14, 15, 16 and 17, see figures 1-2) that can be separated into an inner boom set (12, see figure 2) and an outer boom set (13-17, see figures 2-4) and that can be reversibly mounted at an inner telescopic section (see figures 2-5) of the outer boom set (see paragraph 0045 of attached machine translation, as a connection to telescopic projectile 13 to 17 can also be established), the assembly head comprising a pulley head (considered the portion of 30 with the pulleys, as shown in figure 5) having deflection pulleys (considered the pulleys of 30, as shown in figure 5, also see annotated figure below) and comprising a telescopic tube section (11, see figure 2) that is arranged at the pulley head (see figure 5), that can be pushed into the inner telescopic section  from its end (see figures 3-5), and that has a substantially smaller length than the inner telescopic section (see figure 5).


    PNG
    media_image1.png
    490
    548
    media_image1.png
    Greyscale


Alternatively, if Applicant does not agree that the assembly head of Willim discloses pulleys, Willim teaches a similar boom system (see figure 12) using multiple pulleys (30).  

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the boom system of figures 1-8 of Willim by providing multiple pulleys to the boom system, to provide a boom system with multiple pulleys as taught by Willim, and/or to use multiple pulleys as part of a pulley system for a hoist rope for the benefit of reducing the pulling force on each section of the hoist rope of the pulley system.

Regarding claim 2, Willim further shows the telescopic tube section is not a telescopic section of the telescopic boom (see figure 5).
Regarding claim 3, Willim further shows wherein the pulley head (30, see figure 5) has connection means (51, see figures 3-5) that are connectable to connection means (52, see figures 3-5) of the inner telescopic section.
Regarding claim 4, Willim further shows wherein the pulley head (30, see figure 5) has a fastening point (considered plates 51 and openings 53, see figure 5) to which an assembly rope can be fastened to lift the assembly head, with the fastening point being disposed above a center of gravity of the assembly head in a raised state (as the center of gravity of the assembly head would move to position below the fastening point when the assembly head is lifted).
Regarding claim 5, Willim further shows wherein a guide element (considered the outer radial surface of 11, see figure 5) is provided that is arranged at the telescopic tube section and that cooperates with a guide element (considered the inner radial surface of the telescopic section) of the inner telescopic section on the assembly of the assembly head to facilitate an introduction of the telescopic tube section (see figures 4-5).
Regarding claim 16, Willim further shows wherein the connection means (52) of the inner telescopic section is arranged at its collar (18, see figure 5).

Allowable Subject Matter
Claims 7-11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Williim (DE 102015001619 A1) is considered the closest prior art to the claimed invention of dependent claim 7 and independent claim 13.

Claim 7 claims:
“wherein an assembly arm is provided that is mounted or mountable at the outer boom set, and that can be moved from a transport position into an assembly position and vice versa”

Willim (considered the prior art of record) does not disclose nor would be obvious to the limitation of “wherein an assembly arm is provided that is mounted or mountable at the outer boom set, and that can be moved from a transport position into an assembly position and vice versa”, in conjunction with the limitations of independent claim 6.

Claims 8-11 and 18-19 are dependent on dependent claim 7.

Claim 17 appears to dependent on dependent claim 7.

Claim 13 claims:
A method of assembling an assembly head at the outer boom set of a telescopic boom, the method comprising :

a) moving an assembly arm into the assembly position;

b) guiding an assembly rope over a deflection pulley of the assembly arm and connecting the assembly rope to the assembly head;

c) raising the assembly head to a height of an inner telescopic section;

e) connecting the assembly head to the inner telescopic section;

f) releasing the assembly rope from the assembly head and removing the assembly rope from the assembly arm; and

g) moving the assembly arm into a transport position;

Willim (considered the prior art of record) does not disclose nor would be obvious to at least the method steps of “a) moving an assembly arm into the assembly position” and “b) guiding an assembly rope over a deflection pulley of the assembly arm and connecting the assembly rope to the assembly head”, in conjunction with remaining limitations of independent claim 13.

Claims 14-15 and 20 depend on independent claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/